Citation Nr: 0700012	
Decision Date: 01/03/07    Archive Date: 01/17/07	

DOCKET NO.  04-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for a headache 
disorder. 

3.  Entitlement to service connection for a disability 
manifested by dizziness. 

4.  Entitlement to service connection for mastoiditis. 

5.  Entitlement to a compensable evaluation between August 7, 
2001 and March 31, 2004 for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1991 to August 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut that denied the benefits sought on 
appeal.  

The Board observes that a rating decision dated in January 
2004 severed service connection for hypertension.  The 
veteran subsequently submitted a statement on a VA Form 9 
(Appeal to Board of Veterans' Appeals) received in February 
2004 in which he expressed disagreement "with the decision."  
The Board construes that statement as expressing disagreement 
with the decision to sever service connection and the Board 
will address this matter below in this decision. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  

As indicated above, the veteran expressed disagreement with 
the severance of service connection for hypertension.  
Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

The issue of severance of hypertension is inextricably 
intertwined with the veteran's claims for service connection 
for a heart disorder and the claim for a higher initial 
evaluation for hypertension.  The Board will defer 
consideration of the issue of entitlement to a compensable 
evaluation for hypertension between August 7, 2001 and 
March 31, 2004.

With respect to the claim for service connection for a heart 
disorder and for service connection for mastoiditis, the 
record does not indicate that the veteran received the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This notice would include information concerning 
the evidence necessary to establish entitlement to service 
connection for a heart disorder on both a direct and 
secondary basis.  This concern also extends to the veteran's 
claim for service connection for mastoiditis.  Since the 
Court has strictly construed the VA's obligation to provide 
notice consistent with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), this matter must be 
addressed prior to further appellate review. 

With respect to the claims for service connection for 
headaches, dizziness and mastoiditis, the veteran should be 
afforded an additional examination to more clearly delineate 
the nature and etiology of these disorders.  The veteran's 
service medical records contain complaints of headaches and 
dizziness, and while there is an opinion rendered following 
the April 2002 VA examination to the extent that the 
veteran's headaches and dizziness were not related to 
hypertension, no opinion was expressed or obtained concerning 
the relationship between the headaches and dizziness to the 
symptomatology shown in the veteran's service medical 
records.  



With respect to the claim for service connection for 
mastoiditis, an August 2002 VA examination concluded that the 
veteran's bilateral mastoiditis was as likely as not related 
to an ear infection the veteran had during service.  However, 
that examiner clearly indicated that the veteran's claims 
file, which included his service medical records, was not 
available for review, including the record dated in January 
1998 in which the veteran reported that he was treated for an 
ear infection.  The veteran should be afforded an additional 
VA examination that has a benefit of a review of all 
pertinent records, including the veteran's service medical 
records. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the 
veteran's claims for service connection 
for a heart disorder and mastoiditis, as 
well as the veteran's claim to retain 
service connection for hypertension that 
was severed by the January 2004 rating 
decision.  

2.  The RO should issue a Statement of 
the Case with respect to the veteran's 
disagreement to the January 2004 rating 
decision that severed service connection 
for hypertension.  The veteran and his 
representative should clearly be advised 
of the need to file a Substantive Appeal 
following the issuance of the Statement 
of the Case if the veteran wishes to 
complete an appeal from that decision.

3.  The veteran should be afforded 
examinations to ascertain the nature and 
etiology of his headaches, dizziness and 
mastoiditis.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
offer comments and an opinion as to 
whether the veteran has headaches, a 
disorder manifested by dizziness or 
mastoiditis that is causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records, or to any other documented 
incident of military service.  The 
examiner should specifically comment on 
whether any currently diagnosed 
mastoiditis is causally or etiologically 
related to any ear pathology shown during 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

